SUMMARY ORDER
Chun Sheng Liu, through counsel, petitions for review of the BIA decision denying his motion to reopen his immigration proceedings. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. Twum v. INS, 411 F.3d 54, 58 (2d Cir. 2005) (internal citations omitted). An abuse of discretion will be found “in those circumstances where the [BIA’s] decision provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary conclusions or statements; that is to say, where the [BIA] has acted in an arbitrary or capricious manner.” Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted).
Even though the BIA erred in denying Liu’s motion to reopen as untimely filed, the BIA did not abuse its discretion when it denied the motion for exceeding the numerical limitations set forth at 8 C.F.R. § 1003.2(c)(2). There is no dispute that Liu has filed two motions to reopen. Moreover, Liu does not argue that his motion falls within one of the enumerated exceptions listed at 8 C.F.R. § 1003.2(c)(3). *949Nor, in the circumstances before us, did the BIA abuse its discretion in not opening his removal proceedings sua sponte, even assuming arguendo that such a refusal would be renewable by us.
Accordingly, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).